DISMISS; Opinion issued April 19, 2013




                                     S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                   No. 05-13-00233-CV

                        MARK D. JOHNSON, Appellant
                                   V.
                  STRUCTURED ASSET SERVICES, LLC, Appellee

                   On Appeal from the 382nd Judicial District Court
                               Rockwall County, Texas
                          Trial Court Cause No. 1-12-643

                            MEMORANDUM OPINION
                         Before Justices Francis, Lang, and Evans

      The Court has before it appellant’s March 29, 2013 motion to dismiss appeal. The Court

GRANTS the motion and DISMISSES the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                                PER CURIAM



130233F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MARK D. JOHNSON, Appellant                        On Appeal from the 382nd Judicial District
                                                  Court, Rockwall County, Texas
No. 05-13-00233-CV        V.                      Trial Court Cause No. 1-12-643.
                                                  Opinion delivered per curiam. Justices
STRUCTURED ASSET SERVICES, LLC,                   Francis, Lang and Evans sitting for the
Appellee                                          Court.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee STRUCTURED ASSETSERVICES, LLC recover its
costs of this appeal from appellant MARK D. JOHNSON.


Judgment entered April 19, 2013.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –2–